Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Golden Living Center — Frankfurt ) Date: July 29, 2009

(CCN: 18-5159), )
)
Petitioner, )
)

-V.- ) Docket No. C-08-363

) Decision No. CR1981
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, Golden Living Center — Frankfurt (Petitioner or facility), is a long-term care
facility located in Frankfurt, Kentucky, that participates in the Medicare program. Based
primarily on the facility’s treatment of one of its residents — who was admitted to the
hospital “very clearly dehydrated” and suffering from acute renal failure — the Centers for
Medicare and Medicaid Services (CMS) determined that the facility was not in
substantial compliance with Medicare requirements, and that its deficiencies posed
immediate jeopardy to resident health and safety. Petitioner here challenges those
determinations.

I conclude that, from December 15, 2007, through March 2, 2008, the facility was not in
substantial compliance with Medicare requirements, and that, from December 15, 2007,
through January 28, 2008, its deficiencies posed immediate jeopardy to resident health
and safety.

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every 12
months, and more often, if necessary, to ensure that identified deficiencies are corrected.
Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a), 488.308.

Here, following surveys completed January 4 and January 30, 2008, CMS determined
that the facility was not in substantial compliance with the following Medicare
participation requirements:

42 C.F.R. § 483.25 (quality of care)

e 42 C.F.R. § 483.25(j) (quality of care — hydration)

e 42C.F.R. § 483.75(j) (administration — laboratory services)

e 42C.F.R. § 483.75(0) (administration — quality assessment and assurance)
© 42 C.F.R. § 483.20(k)(3) (comprehensive care plans)

CMS also determined that the facility’s deficiencies posed immediate jeopardy to
resident health and safety. CMS subsequently determined that the immediate jeopardy
abated effective January 29, 2008, and that the facility returned to substantial compliance
on March 3, 2008. CMS Ex. 1; CMS Ex. 3, at 30-33; P. Exs. 1, 2, 37.

CMS has imposed against the facility a civil money penalty (CMP) of $3750 per day for

the period of immediate jeopardy (45 days x $3750 = $168,750) and $100 per day for the
period of substantial noncompliance that was not immediate jeopardy (34 days x $100 =

$3400) (Total CMP: $172,150).

held a hearing in Louisville, Kentucky, on February 18, 2009. Mr. Joseph L. Bianculli
appeared on behalf of Petitioner, and Mr. Howard Lewis appeared on behalf of CMS. I
have admitted into evidence CMS Exs. 1-19, and P. Exs. 1-43 (including P. Exs. 10A and
27A). Order (October 10, 2008); Tr. 3. The parties have filed initial briefs (CMS Br.; P.
Br.), closing briefs (CMS Cl. Br.; P. Cl. Br.), and reply briefs (CMS Reply; P. Reply).
II. Issues
The issues before me are:

e Whether, from December 15, 2007, through March 2, 2008, the facility was in
substantial compliance with Medicare participation requirements, specifically 42
C.F.R. §§ 483.25, 483.25(j), 483.75(j), 483.75(0) and 483.20(k)(3);

e Ifthe facility was not in substantial compliance from December 15, 2007, through
January 28, 2008, did its deficiencies then pose immediate jeopardy to resident
health and safety?

Even though Petitioner’s hearing request mentions, without further comment, that it
“specifically challenges the amount and duration of the CMP,” the reasonableness of the
CMP is not before me. My pre-hearing order said that the party’s pre-hearing brief “must
contain any argument that a party intends to make” and warned that “I may exclude an
argument and evidence that relates to such argument if a party fails to address it in its
pre-hearing brief.” Acknowledgment and Initial Pre-hearing Order, at 4 (April 4, 2008).
Accordingly, CMS argued in its pre-hearing brief that the amount of the CMP was
reasonable; however, Petitioner’s subsequently-filed pre-hearing brief includes no
argument as to the reasonableness of the CMP. During the October 9, 2008 pre-hearing
conference (see 42 C.F.R. 498.47(a)), I pointed out that Petitioner had not challenged the
amount of the penalty; my subsequent order listed the issues before me, and explicitly
held that “except to argue its substantial compliance, Petitioner’s pre-hearing brief does
not challenge the reasonableness of the civil money penalty.” Order (October 10, 2008).
Petitioner did not subsequently object to that articulation of the issues, and the ruling is
final. 42 C.F.R. § 498.50(b) (parties have 10 days to file objections to the pre-hearing
order; after 10 days have elapsed, the ALJ settles the order). Therefore, the
reasonableness of the CMP is not before me.’

' Petitioner may have confused the issue of the CMP’s duration with the issue of
the CMP’s reasonableness, claiming that “[t]he Court suggested at the hearing that
Petitioner had waived any challenge to the duration of the CMP.” P. Cl. Br. at 43, note
10. In fact, at the hearing I repeated what I had said during the pre-hearing conference
and in my October 10, 2008 order: “[E]xcept to argue its substantial compliance,
Petitioner’s pre-hearing brief does not challenge the reasonableness of the civil money
penalty.” Tr. 2. Since the duration of the penalties is coterminous with the periods of
substantial noncompliance and immediate jeopardy, the issues of duration are necessarily
before me, as reflected in the above statement of the issues. (““Whether, from December
15, 2007, through March 2, 2008, the facility was in substantial compliance.”; “If the
facility was not in substantial compliance from December 15, 2007, through January 28,
2008, did its deficiencies then pose immediate jeopardy .. . .”). However the
reasonableness of the amount is a separate issue, which Petitioner has waived.

II. Discussion

The deficiencies cited in this case center around care provided to Resident 1 (R1). Rl
was a 66-year-old woman admitted to the facility on December 7, 2007, following a
week-long stay at an acute care hospital. Among her many health issues, she had
histories of coronary artery disease, congestive heart failure, massive cerebrovascular
accident (stroke), seizure disorder and chronic kidney disease. She suffered from
hypotension and gout. CMS Ex. 4, at 2-5, 11-12, 375; CMS Ex. 10, at 13-15; CMS Ex.
17, at 2 (Fink Decl. § 7); P. Ex. 4; Tr. 10. Nevertheless, when admitted to the facility, her
condition was stable. Tr. 23, 28-29. She had some modest impairment of her kidney
function, but, as explained by CMS’s expert witness, Dr. Jeffrey C. Fink,’ lab results
showed “acceptable renal function at the time and only mild renal impairment related to
chronic kidney disease.” CMS Ex. 17, at 3, 4, 6 (Fink Decl. § 10, 11, 16); CMS Ex. 4,
at 66; Tr. 8; P. Ex. 32, at 2 (Payton Decl.) (lab tests generally normal with slightly
elevated BUN, which appeared to have been her baseline). R1 had a history of fluid
imbalances and was assessed as at risk for dehydration; however, no evidence suggests
that she was dehydrated or experiencing any other nutritional problems at the time of her
admission. CMS Ex. 17, at 4 (Fink Decl. § 12); CMS Ex. 10, at 23-29. Petitioner’s
expert witness, Dr. Michael Yao, Division Medical Director for Petitioner’s parent
company, agreed that “overall . .. she may have been in pretty good balance as far as her
record of balance has been at that moment....” Tr. 151. She was capable of feeding
herself, and had no difficulty chewing or swallowing food or drink. CMS Ex. 9, at 36;
CMS Ex. 10, at 25.

Thereafter, however, R1’s condition deteriorated until — just 18 days after her admission
— she was hospitalized with severe dehydration and dangerously high potassium levels.
In CMS’s view, facility staff contributed to her decline because (among other
deficiencies) they: 1) failed to provide her with sufficient fluid intake to maintain proper
hydration and health; 2) did not timely obtain necessary laboratory tests; 3) did not
develop an individualized care plan, nor provide, pursuant to such plan, services meeting
professional standards of quality; and 4) did not provide her the care and services she
needed to attain or maintain her highest practicable physical well-being.*

> Dr. Fink is an associate professor of Medicine and Epidemiology in the Division
of Nephrology at the University of Maryland School of Medicine. CMS Ex. 15; CMS
Ex. 17, at 1.

* I decline to rule on every deficiency cited, but discuss deficiencies that were
persuasively established and are sufficient to support the remedies imposed. Beechwood
Sanitarium, DAB No. 1824, at 19 (2002). No inference should be drawn as to the merits
of the cited deficiency on which I have declined to comment.
A, Because its staff did not provide R1 with fluid intake adequate to
maintain proper hydration and health, the facility was not in substantial
compliance with 42 C.F.R. § 483.25@).'

As part of the “quality of care” regulation (discussed below), the facility must “provide
each resident with sufficient fluid intake to maintain proper hydration and health.” 42
C.F.R. § 483.25(j). Where, as here, a resident is assessed as at risk for dehydration, I
consider first what the facility did to mitigate that risk. Whether the facility provided the
volume of fluids recommended by a resident’s dietician may be a critical part of that
consideration. Woodland Village, DAB No. 2053, at 10 (2006).

R1’s care plan, dated December 7, 2007, indicates that she was at risk for dehydration.
CMS Ex. 11, at 2; see P. Reply at 20 (“But no reasonable person could find on the current
record that Petitioner’s staff was unaware that the [r]esident was at risk for
dehydration.”). Although not mentioned in the plan or in her attending physician’s
assessment, she was apparently at risk for both dehydration and fluid overload, and, thus,
her fluids should have been very closely monitored. Tr. 111.°

On December 11, 2007, the facility’s registered dietician assessed R1 as requiring 2170
milliliters (mls) of fluid per day, and no one disputes that the dietician’s assessment
represents the most precise estimate of the resident’s fluid needs. CMS Ex. 9, at 38.
Nurse Practitioner Payton, who provided direct care to R1, testified that she would defer
to the opinion of the dietician as to the amount of fluid a resident required. Tr. 136-37.

But the facility fell far short of providing R1 the level of fluids called for in her
assessment. Review of the intake records offered by Petitioner shows that R1 did not
consume anywhere near the amount she required, never consuming more than 960 ml,

* My findings of fact and conclusions of law are set forth, in italics and bold, in
the discussion captions of this decision.

* As discussed below, Dr. James Quarles, who was R1’s attending physician and
the facility’s medical director, purportedly examined and assessed R1 on December 13,
about a week following her admission. As his written report shows, he seems to have
missed completely what Dr. Yao and Dr. Fink characterize as her most critical problem —
difficulty maintaining adequate fluid balance. P. Ex. 5; see Tr. 161 (Per Dr. Yao:
“{T]here isn’t any mention of the difficulties in dealing with fluids that I would expect to
have seen.”). And, as discussed below, Advanced Registered Nurse Practitioner Susan
Payton (who treated R1) came late to recognizing the severity of R1’s fluid balance
problems. P. Ex. 38, at 3, 6 (Payton Decl.).
6

and more often consuming as few as 240 ml. P. Ex. 20. Specifically, Petitioner presents
R1’s daily fluid intake as follows:

e 12/8—240 ml.
© 12/9-960 ml.
e 12/10—720 ml.
e 12/11—360 ml.
e 12/12—-360 ml.
e 12/13 — nothing recorded.
e 12/14—480 ml.
e 12/15—240 ml.
e 12/16—240 ml.
e 12/17—240 ml.
e 12/18 —480 ml.
e 12/19-620 ml.
e 12/20-480 ml.
e 12/21—240 ml.
e 12/22-360 ml.
e 12/23-600 ml.
e 12/24—720 ml.

P. Ex. 20; see P. Ex. 41 (Stonewall Decl.).° These dramatic figures, by themselves, could
put the facility out of substantial compliance with section 483.25(j), particularly where,
as here, no evidence suggests that the facility recognized or addressed the problem. See
Claiborne-Hughes Health Center, DAB No. 2233, at 9 (2008) (“A facility’s record of
fluid intake, or lack thereof, can be relevant in determining whether a resident was
provided with sufficient fluid intake to maintain proper hydration and health.”).

° But see CMS Ex. 9, at 9, 10. The parties have offered discrepant versions of
R1’s intake. CMS offers a one-page document titled “Intake and Output Record,” which
shows that the facility staff only began recording R1’s intake on December 17, contrary
to facility protocol, under which they should have been recording intake at least as of a
December 14 order to “push fluids.” CMS Ex. 9, at 9. No one has explained the entries
on the intake record, and it is difficult to determine what they mean, but, under any
interpretation, the intake numbers recorded do not approach 2170 mls per day. CMS
maintains that the facility only began to measure intake on December 17, days after
Nurse Practitioner Payton ordered staff to “push fluids.” But the above figures suggest
that the facility measured intake from December 8 on — although not necessarily in the
manner called for by the facility’s written protocol. See CMS Ex. 12. Of course, that the
facility apparently maintained inconsistent records of the resident’s intake is itself deeply
troubling.

Thereafter, R1’s hydration needs became more acute. By December 12, Nurse
Practitioner Payton detected abnormal lung sounds and a December 13, 2007 chest x-ray
confirmed that R1 had pneumonia. CMS Ex. 7, at 15; CMS Ex. 8, at 3. In an order dated
December 14, Nurse Practitioner Payton directed staff to “push fluids.” CMS Ex. 7, at
16.

According to the facility’s protocol, when ordered to “push fluids,” staff were also
required to monitor the resident’s fluid intake and, where feasible, her output. Because
R1 could not eliminate in a measuring device, the protocol apparently excused staff from
measuring output. CMS Ex. 12. Nevertheless, the protocol dictated that staff measure
her intake, record it at the end of each shift, and record the daily total. Presumably,
nurses and/or R1’s attending physician were supposed to review the daily totals and, if
they showed that she was not ingesting sufficient fluids, they would reassess and/or
adjust her care plan. Dr. Yao explained that measuring intake is very labor intensive, but
agreed that requiring staff to do so is “a reasonable expectation.” Tr. 151, 158.

Staff's monitoring appears to have been inconsistent. More important, however, the
above numbers indicate that Nurse Practitioner Payton’s “push fluids” order had no
apparent effect on facility performance in keeping R1 hydrated. At no time before or

after issuance of the December 14 order did R1’s intake come close to her assessed need.

Petitioner does not dispute its own figures, but claims that “[t]his definitely is not a case
where indifferent or careless nurses simply failed to administer sufficient fluids to an ill
resident.” P. Br. at 33. In fact, whether due to indifference, carelessness, incompetence,
oversight, or some other reason, this is undeniably a case where staff failed to administer
sufficient fluids to an ill resident. Staff were, or should have been, aware that R1 did not
consume anywhere near the amount of fluid she required; yet, I see no evidence of any
systematic effort to increase that fluid intake.

Indeed, the evidence suggests that those responsible for her care did not even recognize a
serious problem. Licensed Practical Nurse (LPN) Evelyn Atha testified that, although
trained “to be alert to hydration issues[,]” she did not recall R1 having “any problem of
this sort. In fact, I recall that she drank a lot when I cared for her, that we always offered
her fluids, and that she drank adequate amounts of fluid.” P. Ex. 40. In contrast, a couple
of the certified nurse assistants testified that they offered fluids (water, juice, soda) to R1,
and encouraged her to drink, but she often refused. They also said that they reported her
consumption to the nurses. P. Ex. 42, at 2 (Mahan Decl.); P. Ex. 43 (Brown Decl.). It
does not appear that the facility took any particular action based on the CNAs’ reports.

In her written declaration, Nurse Practitioner Payton expresses no concern for R1’s low
fluid intake. She says that she ordered staff to “‘push fluids” because R1 had an infection,
suffered from chronic diarrhea, and frequently refused to eat or drink. But, when Nurse
Practitioner Payton first saw R1 on December 12, she did not think she was dehydrated,
and “nothing subsequent to that time indicates that the [r]esident’s hydration status
changed significantly or required any specific intervention.” P. Ex. 38, at 3, 6 (Payton
Decl.).’ I find this statement troubling because it appears to disregard multiple symptoms
exhibited by R1 that are consistent with dehydration.

On the afternoon of December 15, R1 exhibited what staff characterized as “a slight
change in mental status,” in that she was “picking at the air” and “talking to the wall.”
CMS Ex. 8, at 4. These can be symptoms of dehydration. Tr. 124. At her son’s
insistence, she was taken to the emergency room. P. Ex. 38 (Payton Decl.). While there,
lab tests showed that her potassium level was 6.0, which is considered extremely high
(normal range is between 3.5 and 5.0-5.3).° She was diagnosed with hyperkalemia, and
treated with Kayexalate, a medication commonly given to reduce potassium levels, even
though it causes diarrhea. CMS Ex. 5, at 4, 24, 28; CMS Ex. 7, at 7; CMS Ex. 17, at 5
(Fink Decl. § 14); Tr. 35. She returned to the facility and her potassium pills were
withheld on the 16" and 17", but resumed thereafter. CMS Ex. 9, at 44.

The December 15 lab tests also showed that R1’s creatinine level was significantly higher
than it had been when she was admitted to the facility, having climbed from 1.2
(adequate renal function) to 1.6 with an estimated GFR (glomerular filtration rate) of 34
ml/min. CMS Ex. 4, at 66; CMS Ex. 5, at 4. Dr. Fink explained that this change
indicates worsening kidney function because of volume depletion and dehydration. The
high level is a signal that kidney function is beginning to decline, so R1 needed to be
watched even more closely. CMS Ex. 17, at 6 (Fink Decl. § 16). Dr. Fink explained:
potassium is an electrolyte, and the kidneys excrete electrolytes out of the body. If the
kidneys are impaired, their ability to eliminate potassium and other electrolytes
deteriorates. High potassium levels can cause cardiac arrhythmias. As dehydration and
volume depletion worsen, acute renal dysfunction can become prolonged renal failure.
CMS Ex. 17, at 6-7 (Fink Decl. § 16).

7 [ reject as unsupported Petitioner’s after-the-fact, but repeated, suggestion that
the facility’s only alternative to providing R1 with a small fraction of her fluid needs
would have been to administer intravenous fluids. No contemporaneous note or
assessment mentions that Dr. Quarles or Nurse Practitioner Payton considered
administering IV fluids or instituting any less intrusive intervention to increase R1’s fluid
intake.

* Nurse Practitioner Payton claims simply that R1’s potassium levels “were a little
high” (P. Ex. 38, at 4), which suggests that she did not appreciate the seriousness of the
test result. The record does not reflect that Dr. Quarles had any opinion on the matter.
See discussion, infra. This may explain why the facility resumed her potassium pills after
only two days, and did not thereafter monitor her potassium levels.
Between December 15 and her hospital admission on December 25, R1 experienced 13
documented episodes of diarrhea. CMS Ex. 9, at 73-74. As Dr. Fink explained, diarrhea
increases water and electrolyte loss. It can cause severe dehydration, volume depletion,
shock and can even lead to death. CMS Ex. 17, at 7 (Fink Decl. § 17). I agree with Dr.
Fink that the facility should have recognized the risk. Moreover, R1’s deterioration
should have been observed during routine assessments. Signs of dehydration include
drop in blood pressure, poor skin turgor, dry mucus membranes, and change in mental
status. CMS Ex. 17, at 7 (Fink Decl.)

In addition, R1 lost a significant amount of weight. Upon admission, R1 weighed 191
pounds. Eleven days later, her weight had dropped to 183.7 pounds. CMS Ex. 9, at 37.
Dr. Fink explained that the substantial rapid weight loss was likely due to dehydration.
CMS Ex. 17, at 7-8 (Fink Decl. § 18).

Nurses notes dated December 18 and December 22, 2007 describe R1 as “groggy” and
“very drowsy.” On December 22 she refused to eat. CMS Ex. 8, at 5. Staff took no
action.

Her deterioration continued, and, by December 25, she was “slow to arouse,” her speech
difficult to understand. Staff notified Nurse Practitioner Payton who ordered her
transferred to the hospital. CMS Ex. 8, at 6. At the hospital, she was described as
“clearly very dehydrated.” CMS Ex. 6, at 1. Her potassium level was 7.4. She was
admitted to the hospital with acute renal failure, hyperkalemia, sepsis, pneumonia and
acute dehydration. CMS Ex. 6, at 1-3; CMS Ex. 17, at 8; see Tr. 111, 113, 122, 128, 142
(Per Dr. Yao: R1 “had a degree of dehydration that did require rehydration.”). Tr. 142.

Thus, facility staff did not follow dietician recommendations as to R1’s fluid needs, did
not respond to Nurse Practitioner Payton’s order to “push fluids,” and did not respond
when R1 exhibited signs and symptoms of dehydration. They did not even alter her care
after December 15 lab tests showed abnormal creatinine levels, which pointed to
worsening kidney function, likely due to volume depletion and dehydration. The facility
was not providing R1 sufficient fluid intake to maintain proper hydration and health, and
was therefore not in substantial compliance with 42 C.F.R. § 483.25(j).

B. The facility was not in substantial compliance with 42 C.F.R.
§ 483.75(j) because it did not timely obtain necessary laboratory tests.

The facility must also provide or obtain laboratory services “to meet the needs of its
residents[,]” and is responsible for the quality and timeliness of those services. Among
other requirements, it must obtain the services only when ordered by the attending
physician; it must promptly notify the attending physician of the laboratory test results;
and it must file the dated lab reports in the resident’s clinical record. 42 C.F.R.
§ 483.75(j).”

On December 12, 2007, when Nurse Practitioner Payton detected R1’s abnormal lung
sounds, she ordered laboratory tests as well as the chest x-ray mentioned above.
According to Nurse Practitioner Payton, the ordered tests “were very important for
multiple issues.” CMS Ex. 7, at 16; Tr. 118. But the facility did not implement that
order. Several days later, a nurse apparently noticed that the tests had not been
performed, and the facility finally did so on December 17, 2007. CMS Ex. 8, at 4, 5 (per
December 16 nurse’s note: “S. Payton ARNP wrote orders for labs to be drawn on
12/13/2007. ... Called S. Payton to inform of no lab draw. New orders rec’d to do labs
in AM.”)

Witnesses for both parties agreed that the delay in testing created serious problems. Too
much potassium in the blood can cause extremely serious medical issues, possibly even
death. CMS Ex. 17, at 5 (Fink Decl. § 14). But, because no specific symptoms signify
the condition, a lab test is the only means by which to discover high potassium levels. Tr.
47. As Dr. Fink explained, the lab tests provide crucial information and, had the labs
been obtained as ordered on the 12", the test results would have reflected an increasing
potassium level, and R1’s hyperkalemia could therefore have been treated before it
reached dangerous levels. Tr. 46-47, 135; CMS Ex. 17, at 5-6 (Fink Decl. § 15).

Petitioner mischaracterizes Dr. Fink’s testimony when it suggests that Dr. Fink
“conceded that the impact of this error — if any — was vitiated when the Resident actually
received the lab test and treatment on December 15.” P. Cl. Br. at 2. In fact, Dr. Fink
simply agreed that the treatment administered in the hospital on the 15" halted and
reversed the deterioration in R1’s condition (“sets the clock differently . . . resets it back
to zero.”). Dr. Fink immediately followed up by opining that, had the labs been obtained
as ordered on the 12", the test results would have reflected an increasing potassium
level, as well as her deteriorating renal function and “may have prevented the emergency
room visit.” CMS Ex. 17, at 5-6 (Fink Decl. § 15), Tr. 46-47.

° A physician may delegate tasks to a physician assistant, nurse practitioner, or
clinical nurse specialist if certain criteria are met. 42 C.F.R. § 483.40(e).

Petitioner claims that its “routine systems for catching errors worked as
designed and intended to catch this error.” P. Cl. Br. at 37. But no evidence suggests
that the facility had such a system. In fact, Petitioner is not even able to explain how the
error was found, much less describe any systematic approach. Rather, Petitioner
speculates that the nurse may have discovered the error in response to Nurse Practitioner
Payton’s query about the test results, or she may have discovered the error when
performing a chart audit.
Dr. Yao testified that he would have preferred “more than one lab” (Tr. 144-45) and that
“if you order a lab, you should expect it to be done.” Tr. 158, 167. He conceded that the
care provided “was clearly not perfect” and “things could have been done better,
including getting labs in a timely fashion,” but opined that, inasmuch as the problem was
detected and treated on December 15, “there wasn’t a lasting harm initiated from that.”
Tr. 168-69. That the facility, through happenstance, may have avoided inflicting
permanent harm is hardly the standard by which we judge either substantial compliance
or immediate jeopardy.

For her part, Nurse Practitioner Payton characterized the delay in testing as “the downfall
of this entire situation[,]” making it difficult for her to do her job, and I see no reason to
question that opinion. P. Ex. 32, at 2; Tr. 119-20, 134.

Because the facility did not timely obtain very important laboratory tests, it was not in
substantial compliance with 42 C.F.R. § 483.75(j).

C. The facility was not in substantial compliance with 42 C.F.R.
§ 483.20(k) because it did not develop for R1 an individualized care plan,
nor provide services meeting professional standards of quality.

42 C.F.R. § 483.20(k)(1) and (3) mandate: 1) that the facility develop for each resident a
comprehensive care plan with measurable objectives and timetables to meet the resident’s
medical, nursing, mental, and psychosocial needs as identified in the resident’s
comprehensive assessment; and 2) that the services provided or arranged by the facility
pursuant to that plan meet professional standards of quality.

First, I agree with CMS that, because it failed to obtain timely lab tests for R1, the facility
did not provide services meeting professional standards of quality. I also find that the
facility fell short of meeting professional standards of quality because it did not provide
R1 with fluids adequate to maintain proper hydration.

With respect to the requirement that the facility develop a comprehensive care plan for
R1, Petitioner argues that R1 was not in the facility long enough to trigger the
comprehensive care planning requirements. P. Reply, at 23. Petitioner is incorrect. The
regulation requires development of a care plan within seven days after completion of the
resident’s comprehensive assessment. 42 C.F.R. § 483.20(2)(i). The comprehensive
assessment is due within 14 days of admission. 42 C.F.R. § 483.20(b)(2)(i). Petitioner
has submitted a “clinical assessment” dated December 7, 2007. P. Ex. 7; CMS Ex. 10, at
23-29. If this is the facility’s comprehensive assessment, R1’s care plan should have
been completed no later than December 21, 2007. More likely, Petitioner considered this
part of R1’s comprehensive assessment and incorporated it into another document, dated
December 14, 2007, that represents the comprehensive assessment. R1’s care plan
therefore had to be developed no later than December 28, 2007, and, in fact, the facility
developed a plan of sorts on that date. CMS Ex. 10.

At the time of her admission, the facility recognized that R1 was at risk for dehydration,
and prepared a “care plan” that says simply “[no signs or symptoms of] dehydration
[without] detection [and] intervention through next review.” CMS Ex. 11, at 2; P. Ex. 8,
at 1. Although an interim plan, it should have provided sufficient instructions to enable
staff to care adequately for the resident, but it did not.

An amended plan was completed on December 28.'' While more comprehensible than
the earlier version, it offers little in the way of meaningful instructions to staff. The
amended plan identifies R1’s problem as “risk for dehydration /fluid imbalance related to
[history] of CHF and pneumonia.” But the interventions are generic: weigh monthly and
as needed; labs as ordered — report abnormals; report signs and symptoms of dehydration;
encourage fluids as tolerated; and “push fluids.” CMS Ex. 11, at 5; P. Ex. 8, at 14. The
plan does not reflect R1’s assessment in that it says nothing about the quantity of fluids
R1 required. It does not address staff’s total lack of success in providing R1 anywhere
near the volume of fluid she required.

Petitioner chides CMS for its purported failure to acknowledge that R1 had “significant
nutritional problems, including persistent refusals to eat and drink (and that those issues
further complicated management of her already complicated medical problems).” P.
Reply, at 7. However, Petitioner points to no evidence suggesting that, following an
appropriate assessment of R1’s nutritional problems, an interdisciplinary team (that
included her attending physician) developed a care plan with measurable objectives and
timetables to address those “significant nutritional problems.”

Nor does the plan address R1’s dangerously high potassium levels; indeed, I see no
evidence that the interdisciplinary team charged with planning R1’s care ever considered
the wisdom of resuming potassium pills after only two days respite, and without at least
monitoring her potassium blood levels.

Thus, while Petitioner developed care plans for R1, they were inadequate. For this
reason, and because it provided services that did not meet professional standards of
quality, the facility was not in substantial compliance with 42 C.F.R. § 483.20(k).

"' The facility prepared this care plan in anticipation of R1’s return to the facility
following her hospitalization. However, when discharged from the hospital on January 4,
2008, R1 opted not to return to the facility. Nevertheless, as of December 28, the facility
was required to develop a care plan for R1, and the fact that it was ultimately not
implemented does not change the fact that the facility failed to develop an adequate plan.
D. The facility was not in substantial compliance with 42 C.F.R.
§ 483.25 because it did not provide R1 the care and services she needed to
attain or maintain her highest practicable physical well-being.

Under the statute and the “quality of care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care.

Act § 1819(b); 42 C.F.R. § 483.25.

I have already discussed the facility’s failure to provide R1 with adequate fluid intake,
and its failure to obtain timely laboratory tests that the resident required. These
eficiencies, by themselves, establish that the facility was not providing necessary care.

The facility failed to provide necessary care and services in other significant respects.
Following her December 15 emergency room visit, it did not give her the care and
services she needed to prevent dangerously high potassium levels. As noted above, on
December 15, R1’s potassium was extremely high, at 6.0. As Dr. Fink noted, excessive
potassium administration can cause complications in patients with R1’s level of kidney
unction. CMS Ex. 17, at 4-5 (Fink Decl. J 13), Tr. 33. Yet, except for the two days
immediately following that emergency room visit (December 16 and 17), R1 was
administered potassium pills from the time of her admission on December 7 until her
ospital admission on December 25, 2007. CMS Ex. 9, at 44. And the record contains
no apparent justification for continuing the medication. Dr. Fink points out that
potassium is commonly prescribed with the diuretic Lasix, which R1 had been taking
immediately prior to her first hospitalization. CMS Ex. 17, at 4 (Fink Decl. § 13); CMS
Ex. 4, at 40. Lasix frequently causes potassium excretion by the kidneys. But the Lasix
was discontinued by December 2, so she was no longer receiving it at the time of her
admission to the facility. Yet, no one at the facility re-evaluated the wisdom of
continuing the potassium. Nor did the facility make any effort to monitor her potassium
blood levels. Someone — the attending physician, nurse practitioner, or consultant
pharmacist — should have reviewed the decision to continue the medication. Tr. 34. If
the medication were ultimately deemed appropriate, periodic laboratory tests would at
least have alerted R1’s treaters to any dangerous increase in her potassium level. As Dr.
Yao noted, daily labs may not be the standard of care for a skilled nursing facility, but
“there are times when a resident will go through a rough patch where you may have to
get labs for a few days.” Tr. 158.

Petitioner claims that R1’s attending physician and Nurse Practitioner Payton
“consistently walked a tightrope” to avoid the equally serious complications of
dehydration, on the one hand, and fluid overload on the other... .” P. Reply, at 19. But
the record does not support this proposition. In fact, the evidence shows exactly the
opposite. I have already discussed Nurse Practitioner Payton’s admission that she did

not, at the time she assessed R1 or any time thereafter, observe any problem with R1’s
hydration status nor see any need to intervene. P. Ex. 38, at 3, 6. And, as the discussion
above shows, R1’s treatment records support the conclusion that, except for her
generally disregarded orders for lab tests and to “push fluids,” Nurse Practitioner Payton
did not intervene in order to maintain an adequate fluid balance for R1.

For his part, Dr. Quarles, R1’s nominal attending physician and the facility’s medical
director, overlooked entirely any potential complications. His assessment

listed a history of medical problems, but his “review of systems” was essentially
negative, and, his physical examination describes R1 as “in general a well-appearing
[white female] in no apparent distress;” her coronary artery disease is stable; her gout is
stable; her hypertension controlled. He concludes the assessment with “once she is
strong enough to go back home, she may be discharged.” P. Ex. 5. Petitioner’s own
expert was critical of Dr. Quarles’ assessment. Dr. Yao pointed out that the resident’s
attending physician is ultimately responsible for the resident’s care, and noted that the
assessment included no “mention of the difficulties in dealing with fluids that I would
expect to have seen on this, and that I did see in the [hospital] discharge summary.”
Tr. 161.

Dr. Yao also rejected the suggestion that the facility is not accountable for the
inadequacies of care attributable to an attending physician. He testified, accurately, that,
as both R1’s attending physician and the facility’s medical director, Dr. Quarles’
obligations under the regulations were two-fold:

[I]f somebody is deemed not to be getting the kind of care that they should
be getting from their attending physician, the medical director’s
responsibilities are two-fold. The medical director may have to intervene in
terms of additional care, okaying a transfer, calling in orders... . But also a
medical director does have to look at the system and say, gee, should this
attending physician be on staff and . . . are there things that we can do in
our facility that can decrease the risk of this happening again?

Tr. 165; see also Tr. 160, 164-65."

Finally, Petitioner makes much of R1’s fragility and complicated health issues. But, for
this very reason, she required especially careful assessment and monitoring, and the
facility had a heightened duty to provide her the care she needed. Tr. 163-164. Drs. Fink
and Yao agreed that the facility needed to be extra diligent when monitoring R1’s

» Although he did not cite to the specific regulations, Dr. Yao was referring to 42
C.F.R. § 483.75(i), which makes the medical director responsible for implementing
resident care policies and coordinating medical care within the facility, and § 483.40,
which governs physician services within the facility.
hydration. Tr. 149. Because identifying when such a patient is fluid overloaded or
depleted or insufficient in her volume status can be confusing, such individuals “require
day-to-day observation and assessment to properly manage them... .” Tr. 22.

Moreover, the problem here was not that the facility fell short of providing a complicated
level of care; rather, the facility failed to provide even an ordinary level of care. Staff did
not give this woman (who was fully capable of eating and drinking on her own)
anywhere near the level of fluid she required; they delayed obtaining a necessary lab test;
they did not develop an individualized care plan; no one considered why they should
continue to administer potassium to someone who no longer took a potassium-depleting
medication, and who had experienced dangerously high potassium levels; and, her
attending physician did not even appear to recognize her most serious problems. R1’s
care may have been “challenging,” but the facility did not even provide a level of care
sufficient to address the problems of a resident without any significant complications.

For all of these reasons, I find that the facility was not providing R1 the care and services
she needed to attain or maintain her highest practicable physical well-being and was
therefore not in substantial compliance with 42 C.F.R. § 483.25.

E. CMS’s finding of immediate jeopardy is not clearly erroneous.
I next consider whether CMS’s immediate jeopardy finding was “clearly erroneous.”

Immediate jeopardy exists if the facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. CMS’s
determination as to the level of a facility’s noncompliance (which would include an
immediate jeopardy finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R.

§ 498.60(c). The Board has observed repeatedly that the “clearly erroneous” standard
imposes on facilities a “heavy burden” to show no immediate jeopardy, and has sustained
determinations of immediate jeopardy where CMS presented evidence “from which
‘[o]ne could reasonably conclude’ that immediate jeopardy exists.” Barbourville Nursing
Home, DAB No. 1962, at 11 (2005) (citing Florence Park Care Center, DAB No. 1931,
at 27-28 (2004)) (citing Koester Pavilion, DAB No. 1750 (2000)); Daughters of Miriam,
DAB No. 2067, at 7, 9 (2007).

I reject Petitioner’s suggestion that R1’s difficulties were simply the result of her
underlying ailments, and not attributable to the care she received. Under any standard,
the facility’s deficiencies posed immediate jeopardy, because they caused or were likely
to cause serious harm. Specifically:

e A seriously ill resident, identified as at risk for dehydration, received only a small
fraction of the fluids she required. Not surprisingly, she ended up in the hospital
with severe dehydration. I consider severe dehydration to be serious harm, and I
find that the facility’s failure to keep her adequately hydrated likely caused that
harm. In any event, not meeting the identified hydration needs of someone at risk
for dehydration is likely to cause serious harm;

e The facility’s failure to obtain timely the ordered lab tests for this resident meant
that her rising potassium levels and deteriorating renal function went undetected
for at least two days — and could have gone undetected for up to four days, but for
her family’s insistence that she be sent to the emergency room;

e Even after R1 had been diagnosed with dangerously high potassium levels, neither
her attending physician, nurse practitioner, nor the facility’s consulting pharmacist
reviewed the decision to continue her potassium medication;

e Even after R1 had been diagnosed with dangerously high potassium levels, the
facility did not monitor her potassium levels, and she ended up hospitalized with
an even higher potassium level of 7.4, which subjected her to additional
complications.

Based on these instances of actual and potential harm, I find that CMS’s immediate
jeopardy determination is not clearly erroneous.

F. CMS’s determinations as to the duration of the noncompliance and
immediate jeopardy are consistent with statutory and regulatory
requirements.

Substantial compliance means not only that the specific cited instances of substandard
care were corrected, and that no other instances have occurred, but also that the facility
has implemented a plan of correction designed to assure that no such incidents occur in
the future. The burden is on the facility to prove that it has resumed complying with
program requirements, not on CMS to prove that deficiencies continued to exist after they
were discovered. Asbury Center at Johnson City, DAB No. 1815, at 19-20 (2002). A
facility’s return to substantial compliance usually must be established through a resurvey.
Cross Creek Care Center, DAB No. 1665 (1998); Hermina Traeye Memorial Nursing
Home, DAB No. 1810, at 12 (citing 42 C.F.R. § 488.454(a) and (e)).

Petitioner complains about the duration of the period of noncompliance and the period of
immediate jeopardy, claiming that all of its purported noncompliance occurred on or
before December 15, and that any risk of harm to R1 ended on that day. P. Cl. Br. at 43-
44. I find this assertion wholly unsupported and perplexing.

Even though CMS imposes its CMP as of December 15, the care provided R1 was
deficient from the date of her admission. And, as the above discussion shows, her care
did not improve following her December 15 emergency room visit. She continued to
receive only a fraction of the fluids she needed. P. Ex. 20. Knowing about her
significant problems with potassium, the facility continued, without further assessment,
to administer potassium to her. Prior to December 15, the facility had in place a deficient
care plan, and the plan it drafted on December 28 was also deficient.

Moreover, although the cited deficiencies affected R1 most dramatically, they
represented systemic problems relating to assessment, care planning, hydration, and
obtaining sufficient, timely lab tests. For example, facility staff did not recognize
symptoms of dehydration; they were not insuring that each resident receive the volume of
fluid recommended in his/her dietary assessment. To correct, facility nurses assessed
each resident for symptoms of dehydration. They initiated intake and output monitoring
for the facility’s at-risk residents to determine whether their fluid recommendations were
being met. They advised the attending physicians of those instances in which a resident
displayed symptoms of dehydration and/or was not receiving adequate fluids. Staff were
trained to recognize symptoms of dehydration. Similar actions were taken to address the
other deficiencies.

The facility told CMS the dates it completed these corrections. For the most part, it
finished identifying the at-risk residents and completed the staff’s in-service training by
the end of January 2008. The facility set March 3 as the date it completed all of its
corrections, and CMS apparently accepted the facility’s dates. CMS Ex. 1.

Because Petitioner has not established that an effective plan of correction was
implemented any earlier than that determined by CMS, I sustain CMS’s determinations
as to the duration of the periods of substantial noncompliance and immediate jeopardy.

IV. Conclusion

For the reasons discussed above, | find that, from December 15, 2007, through March 2,
2008, the facility was not in substantial compliance with Medicare requirements,
specifically, 42 C.F.R. §§ 483.25, 483.25(j), 483.75(j), and 483.20(k)(3). From
December 15, 2007, through January 28, 2008, its deficiencies posed immediate jeopardy
to resident health and safety.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
